Citation Nr: 0631203	
Decision Date: 10/04/06    Archive Date: 10/10/06

DOCKET NO.  03-29 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for ulcerative colitis (Crohn's disease).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

David A. Saadat, Counsel

INTRODUCTION

The veteran had active military service from July 1958 to 
November 1962.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the benefit sought on appeal.  

This case was previously before the Board and remanded in 
March 2006 for additional development.  

In the veteran's "Statement of Accredited Representative in 
Appealed Case," dated in October 2005, he presented 
contentions that he currently had a skin disorder and joint 
pain as a result of medications taken for his service-
connected Crohn's disease.  These claims were denied by the 
RO in a June 2004 rating decision, which was mailed to the 
veteran in July 2004.  To the extent that the veteran may 
wish to continue those claims, they are not properly before 
the Board at this time and are referred back to the RO for 
any appropriate action.  


FINDING OF FACT

The veteran's ulcerative colitis (Crohn's disease) is 
manifested by occasional outpatient visits for complaints of 
abdominal cramps and pain, diarrhea, constipation, and gas; 
however, the preponderance of the evidence shows that this 
condition is not manifested by severe symptoms, numerous 
attacks every year, malnutrition, or only fair health during 
remissions; the veteran has never been hospitalized for 
ulcerative colitis, nor have his gastrointestinal symptoms 
impacted his ability to work to such an extent that would 
warrant consideration of an extraschedular rating.



CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
ulcerative colitis (Crohn's disease) have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.114, Diagnostic Code 7323 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to notify and assist

Proper notice must be provided to a claimant before the 
initial VA decision on a claim for benefits and must:  (1) 
inform the claimant about the information and evidence not of 
record necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
In an April 2003 letter, VA clearly advised the veteran of 
the first, second, and third elements required by Pelegrini 
II.  That is, the veteran was informed that evidence was 
needed that shows that his service-connected ulcerative 
colitis increased in severity.  The veteran was also informed 
of his and VA's respective duties for obtaining evidence.  
Notably, this letter was sent prior to the initial 
adjudication of his claim in a May 2003 rating decision.  

The veteran has never been explicitly asked to provide "any 
evidence in [his] possession that pertains" to his claim, 
but he has effectively been notified of the need to provide 
such evidence.  For example, the April 2003 letter contained 
these sentences:  "It's still your responsibility to support 
your claim with appropriate evidence. ... As we consider your 
claim, you may submit evidence showing that your service-
connected Ulcerative Colitis has increased in severity."  In 
a June 2006 letter, VA advised the veteran that "[i]f you 
have any information or evidence that you have not previously 
told us about or given to us, and that information or 
evidence concerns the level of your disability ... please 
tell us or give us that evidence now."  Under these 
circumstances the veteran has effectively been informed of 
the need to submit relevant evidence in his possession. 

In its June 2006 letter, VA specifically notified the veteran 
about disability ratings and effective dates.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Although this particular notice was provided after the 
initial adjudication of the veteran's claim, he was not 
prejudiced thereby because this was harmless error.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  VA has 
satisfied its notice requirements and has adjudicated and 
readjudicated the claim for increased rating during this 
appeal (in a May 2003 rating decision, a September 2003 
statement of the case, and a July 2004 supplemental statement 
of the case).  Remanding this case simply for another 
readjudication following the June 2006 letter would only 
serve to delay a Board decision on the merits.  

Relevant VA treatment records have been obtained, as has the 
transcript of the veteran's November 2005 Board hearing.  At 
this hearing, the veteran indicated that he had recently been 
treated in a VA outpatient setting and he was advised that 
the Board would seek records of this treatment.  At the 
hearing, he explicitly waived prior RO consideration of these 
treatment records (and this evidence was associated with the 
claims file in March 2006, following the Board remand).  It 
is unclear whether a supplemental statement of the case was 
issued following receipt of these records.  A document 
entitled "AMC Remand" suggests that a supplemental 
statement of the case was issued in June 2006, but the actual 
supplemental statement of the case is not in the claims file.  
Additionally, that document does not contain any information 
associating it with this particular case and in fact lists a 
different representative.  In any case, since the veteran 
waived prior RO consideration of this evidence at his 
hearing, further delay of resolution of this appeal by 
remanding for a supplemental statement of the case is 
unnecessary.  See 38 C.F.R. § 20.1304(c).  The Board notes 
that in July 2006, the representative of record provided a 
written brief containing arguments in support of the 
veteran's appeal.  

The veteran underwent VA examinations in May 2003 and April 
2004, and the reports of these examinations have been 
obtained.  As detailed below, the claims file contains 
sufficient documentation concerning the current state of the 
veteran's Crohn's disease and remanding this case so that yet 
another VA examination can be conducted is simply not 
necessary.  Neither the veteran nor his representative has 
indicated that there are outstanding records pertaining to 
the claim and, in fact, in a statement received by VA in 
April 2006, the veteran indicated that there was no other new 
medical information at this time.      

In short, the Board finds that the duty to notify and assist 
the veteran under the VCAA were satisfied, and additional 
development would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).  Thus, the Board will 
proceed with appellate review.  

II.  Claim for increased rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  

The veteran seeks a rating in excess of 30 percent for 
ulcerative colitis.  A 100 percent rating for ulcerative 
colitis requires pronounced symptoms, resulting in marked 
malnutrition, anemia, and general debility, or with serious 
complication as liver abscess.  A 60 percent rating requires 
severe symptoms, with numerous attacks a year and 
malnutrition, and health only fair during remissions.  A 30 
percent rating requires moderately severe symptoms with 
frequent exacerbations.  38 C.F.R. § 4.114, Diagnostic Code 
7323.

The veteran's ulcerative colitis is occasionally symptomatic.  
VA records reflect that he sought outpatient treatment 
approximately 15 times for complaints relating to this 
condition between February 2002 and February 2006.  His 
reported symptoms have included abdominal cramps, 
occasionally sharp pain in the right lower quadrant, having 
approximately four loose bowel movements per day, occasional 
bouts of diarrhea (particularly after breakfast), 
constipation, and gas.  

The veteran has expounded on his symptoms (and the 
inconveniences they cause) in written statements filed in 
August 2003, December 2005, January 2006, and April 2006.  At 
his November 2005 Board hearing, he complained of cramping in 
his lower stomach and his right lower quadrant.  He said his 
"guts are growling all the time" and that he felt as if he 
had to have a bowel movement even if he did not actually have 
to evacuate.  He also complained of constipation and gas.  He 
described having a sharp pain in his right lower quadrant 
lasting several days.  The pain would fade after a while and 
did not correlate to bowel movements.  He said he usually 
moved his bowels (typically diarrhea) three to four times a 
day.  It was worst in the morning after breakfast, and the 
condition's severity receded during the day.  His spouse 
confirmed his symptoms (particularly the complaints of pain) 
and the fact that the condition hampered their ability to 
dine outside of the home.    

The clinical evidence, while confirming that the veteran has 
occasionally sought treatment for his gastrointestinal 
symptoms, simply does not reflect the severe symptoms that 
merit a 60 percent rating under Diagnostic Code 7323.  
Assuming that each outpatient visit specifically for 
complaints of ulcerative colitis resulted from an "attack" 
of the condition, the veteran had fewer than four attacks a 
year between 2002 and 2006.  While this frequency is not 
insignificant, it seems more akin to the "frequent 
exacerbations" of the current 30 percent rating rather than 
the "numerous attacks" of the 60 percent criteria.  On this 
point, the veteran has argued (such as in an August 2003 
statement) that he does not visit the doctor every time he 
feels bad or sick and that he finds it difficult, 
particularly in light of his continued employment, to drive 
the 50 miles each way for VA treatment.  However, the claims 
file is replete with records of outpatient treatment for 
other conditions (unrelated to ulcerative colitis) during 
this appeal, and the veteran did not complain of 
gastrointestinal symptoms during these visits.  

The veteran appeared initially reluctant to take medication 
for his condition (as reflected in outpatient records dated 
in February 2002 and November 2002).  However, he began 
taking medication after being assessed as having mildly 
symptomatic Crohn's disease in January 2003.  Although the 
veteran has had some occasional flare-ups in the recent past, 
as reflected by records in December 2005 and January 2006, 
more commonly the medical evidence (such as records dated in 
April 2003, July 2003, September 2003, April 2004, August 
2005, January 2006, and February 2006) reflects a marked 
improvement - or at least stability -  in the Crohn's disease 
specifically due to medication.  For example, August 2005 and 
February 2006 records each contain a diagnosis of Crohn's 
disease that is stable with maintenance therapy with Asacol.

There is no evidence that the veteran has suffered from 
malnutrition due to ulcerative colitis.  In fact, at a 
February 2002 outpatient visit he reported that he had gained 
weight.  In an August 2003 statement, he denied being 
emaciated.  At his May 2003 VA examination, he reported that 
he had not experienced any recent weight loss or gain.  At a 
December 2003 outpatient visit he reported that he had a good 
appetite, and at a March 2005 mental health visit he reported 
having an "adequate intake of a variety of foods."  In 
November 2005 he testified that he had lost about 25 pounds 
in the prior eight months.  Yet the clinical record shows no 
such pattern of drastic weight loss:  he weighed 167 lbs. in 
January 2005, 167.1 lbs. in February 2005, 163.7 lbs. in 
August 2005, and 164.8 lbs in December 2005.  These figures 
reflect a net weight loss of only 2.2 lbs.  In an April 2004 
VA examination, the veteran reported experiencing diarrhea if 
he ate breakfast, but not other meals.  It was noted that 
medicine controlled his gastrointestinal inflammation.  

Nothing indicates that the veteran has a liver abscess, 
including the results of a UGI series performed in February 
2005.  While he began treatment for pernicious anemia in 
March 2005, no medical professional has specifically related 
this laboratory finding to the veteran's service-connected 
ulcerative colitis.  Regardless, this anemia is not 
accompanied by the marked malnutrition, general debility, or 
liver abscess required for a 100 percent rating under 
Diagnostic Code 7323.  

The RO considered entitlement to an extraschedular rating in 
its June 2004 supplemental statement of the case.  When the 
disability picture is so exceptional or unusual that the 
normal provisions of the rating schedule would not adequately 
compensate the veteran for service-connected disabilities, an 
extraschedular evaluation will be assigned.  38 C.F.R. 
§ 3.321(b)(1).  Yet the veteran has never been hospitalized 
for ulcerative colitis, nor have his gastrointestinal 
symptoms impacted his ability to work to the extent that 
would warrant an extraschedular rating.  Indeed, he has 
maintained steady employment (as a delivery person) 
throughout this appeal.  The Board acknowledges the veteran's 
complaints that his ulcerative colitis interferes with his 
job as a delivery person because he works in a rural area and 
its difficult to locate a toilet facility when necessary.  
However, despite the difficulties described by the veteran, 
there is no indication that he has lost time from work due to 
this service-connected disability, beyond that degree of 
impairment already contemplated by the 30 percent rating.  In 
the April 2004 VA examination, it was noted that the veteran 
worked for 23 years as a delivery driver, and was working 
regularly.  Although a December 2005 medical record suggests 
that the veteran may have lost about 3 days of work related 
to his Crohn's disease, there is no evidence of record that 
the veteran lost such a substantial amount of time from work 
that the regular schedular criteria are inadequate to 
evaluate his level of disability.  In that regard, the Board 
emphasizes that the purpose of the VA rating schedule is to 
consider impairment in earning capacity.  38 C.F.R. § 4.1.  
Additionally, the degrees of disability are considered 
generally adequate to compensate for considerable loss of 
working time.  Id.  In the present case, despite the adverse 
impact that the veteran's disability may have on his current 
job as a delivery driver, particularly as described by the 
veteran, the evidence does not demonstrate that the rating 
criteria are inadequate to evaluate his disability, and 
referral of this claim for consideration of an extra-
schedular rating is not warranted.  

In summary, for the reasons discussed above, the 
preponderance of the evidence reflects that a rating in 
excess of 30 percent for ulcerative colitis is not warranted 
and the benefit-of-the-doubt doctrine does not apply.  38 
U.S.C.A. § 5107(b).


ORDER

A rating in excess of 30 percent of ulcerative colitis 
(Crohn's disease) is denied.

____________________________________________
LAURA H. ESKENAZI
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


